Outcome of the European Council on 29 and 30 October 2009 including the mandate and attributions of the President of the European Council and of the High Representative of the Union for the foreign and security policy/Vice-president of the Commission, as well as the structure of the new Commission (debate)
The next item is the European Council report and Commission statement on the outcome of the European Council on 29 and 30 October 2009 including the mandate and attributions of the President of the European Council and of the High Representative of the Union for foreign and security policy/Vice-President of the Commission, as well as the structure of the new Commission.
President-in-Office of the Council. - Mr President, it is my pleasure to be back here again and to report to you on the results of what proved to be a very complicated and challenging European Council meeting.
Let me explain the situation on the eve of the European Council. We were in constant contact with Prague and other capitals. How would we solve the Czech request regarding the Charter of Fundamental Rights? There were many different views, and there were calls for various exemptions and special considerations from several other Member States.
In contrast, we got a clearer message on climate change - the other main subject for the meeting. The message from a number of Member States was that they were not ready to commit to figures on climate financing, i.e. how to finance adaptation and mitigation efforts in developing countries.
Given these circumstances, I am satisfied with the outcome of the meeting. Let me point out the highlights.
Our objective at the European Council was - as December's Climate Change Conference in Copenhagen approaches - to continue to lead the way on climate change. Let there be no illusions. The negotiations were both lengthy and difficult, but in the end, our discussions led to an endorsement by the European Council of the Commission's estimate of EUR 100 billion annually by 2020, and it estimated that the level of international public support should lie in the range of EUR 22 billion to EUR 50 billion by the same year.
The year 2020 is only 10 years away. We need to act quicker than that, and so the Council noted that, in addition to this, we need global financing of EUR 5 billion each year from 2010 to 2012.
A final figure will be determined in the light of the Copenhagen conference. The EU and the Member States are ready to contribute their fair share, if other key players make comparable efforts. I am very pleased that at this European Council, we were able to reach agreement on a strong mandate on this.
A few days ago, I returned from talks with Prime Minister Singh at the EU-India Summit in New Delhi, and earlier last week, I held talks with President Obama at the EU-US Summit in Washington.
Thanks to the agreement at the European Council, the EU was able to negotiate from a very strong position. Our unity gave us the credibility to encourage others. We were able to present our commitments. We were able to express our expectations. And we were once again able to lead the way on an issue that is crucial to all citizens.
Last week's meeting was also about the economic and financial situation. Although there are signs of improvement in the world economy, the European Council stressed that there is no room for complacency. Next year, all but one of the Member States risk exceeding the 3% deficit ceiling, and our collective GDP has shrunk by 4.7% since the beginning of 2008. Both of these are strong reasons why we should not withdraw supporting measures until we have secured our recovery. In the meantime, we need to reinforce confidence and continue work on our exit strategies.
At the European Council, we made significant progress on strengthening financial supervision. We reached broad agreement on the establishment of a European Systemic Risk Board.
The Presidency will now begin to discuss the proposals with this Parliament. We want to reach agreement on a package for a new supervisory structure. We want to make sure that we do not suffer a repeat of the financial crisis we have just experienced.
With all this in place and on its way, we must focus on safeguarding jobs. Over five million Europeans have already lost their jobs, and far too many will still face unemployment. It is up to us to change this trend.
When I presented the priorities of the Swedish Presidency to you on 15 July, I said that the EU must emerge strengthened from the crisis. I told you that handling the economic and financial crisis was one of our most important tasks. It still is. For this reason, we intend to return to these important issues at the European Council meeting in December.
Another important outcome of this meeting was the adoption of the EU Strategy for the Baltic Sea Region - a strategy that is based on an initiative from this Parliament. Our ambition with the strategy is to address the urgent environmental challenges related to the Baltic Sea, and to contribute to the economic success of the region. I am convinced that this initiative will also have a positive effect on other parts of Europe, pulling regions together and making a positive contribution to the competitiveness of the EU as a whole.
We also discussed justice and home affairs. We welcomed the progress made in implementing measures concerning illegal migration in the Mediterranean, and we called for work in a number of specific areas.
I know that you also want to discuss institutional matters this afternoon. They were, of course, an important element of the discussions.
Indeed, one of the key issues was to ensure the rapid entry into force of the Lisbon Treaty, which is crucial if we want to be able to confront the challenges that lie ahead together.
The consultations were many and they were very complicated, but in the end, we managed to gain acceptance for the request made by the Czech Republic.
With this agreement in place, President Václav Klaus was prepared to sign the treaty, and - as you all noted - he finally did so a week ago. The final instrument of ratification is now being deposited by the Czech Republic with the Italian authorities. This means that the Lisbon Treaty will enter into force on 1 December. I know that the vast majority of you here today share my satisfaction and relief that finally, this long chapter of preparations for institutional reform is coming to an end.
The European Council also assessed other treaty preparations. It agreed on guidelines for the European External Action Service and it invited the future High Representative to present a proposal for the organisation and running of the Service.
Now to the question of names. We need to fill the positions created by the Lisbon Treaty. We need, together with you, to appoint a new Commission. I plan to convene a meeting of Heads of States or Government on 19 November in order to nominate the President of the European Council, the High Representative and the Secretary-General of the Council.
Let me stress that the nomination of the High Representative will have to take place before the new Commission is appointed, and that this should be preceded by appropriate contacts with this Parliament. As you know, since this person will also be Vice-President of the next Commission, he or she will also be subject to the Parliament's vote of approval.
I will not speculate on who these persons will be, but I would like to say that it is not just the name that is important, but also what they will be doing and how they will do it.
Last week's European Council enabled us to make significant progress, not just on one key issue, but on several issues that are vital for the future of Europe and vital for the future of our planet.
I am grateful to my colleagues for their constructive attitude towards the challenges we face together. Nevertheless, you and I know that much remains to be done. I can promise you that the coming weeks will be very busy. I look forward to continuing our close cooperation with this Parliament on many of the important issues.
The Copenhagen meeting is actually now only 25 days away. The economic crisis is far from over, but we have a solid mandate going into the climate negotiations. We are determined to continue to work together to generate new sources of growth and higher employment.
I am grateful for the continuing support from this Parliament. I look forward to responding to your comments.
President of the Commission. - Mr President, let me complement Prime Minister Reinfeldt's assessment of the European Council by commenting on two aspects, one on policy and one on institutional issues.
As regards policy, the key deliverable was the very important agreement on our action on climate change. We all know these are difficult issues. When there is so much at stake, the road will never be easy. Frankly, the European Council result exceeded my initial expectations. We got the approval of the numbers the Commission proposed, accompanied by strong conditionality.
The message is clear: the European Union is ready for Copenhagen and ready to follow our action to cut emissions with a powerful offer on climate finance, just as the Commission proposed in September, both in the longer term and in 'fast start' funding.
If we want developing countries to come to the table with serious commitments on mitigation, then we need developed countries to put money on the table. Our assessment is that by 2020, developing countries will need around an additional EUR 100 billion a year to tackle climate change and this was fully backed by the European Council, as is the likely share of public international finance in that figure, and agreement that the European Union will pay its fair share.
It is equally clear: other partners must show that they can match the seriousness of our intent. Our policy is not about the European Union forging ahead in the vague hope that others will follow. It is about using our leverage to bring about the maximum possible in terms of a global effort to cut emissions.
When I was in Washington and New Delhi last week, I was reminded just how far these two partners have come in the past year or so. The same is true of others, like China. Of course, we will continue to respect the important requirement of common but differential responsibility for climate change but, as I have said many times recently, we are all in this together, and we in the European Union will continue to push for real contributions from all the other players. We need to keep focused on the end goal - ambitious, serious, verifiable cuts in emissions to ensure that we keep within our target of limiting temperature increase to less than 2 °C.
So what are the prospects for Copenhagen? It now seems to be likely that Copenhagen will not see agreement to the fully-fledged treaty that we have pushed for and will continue to push for. But that is not a reason to accept anything less than a decisive breakthrough in these negotiations. In the end, it is content that matters more than form. In my view, we should try to arrive at a fully operational agreement, based on real political commitments, that comes rapidly into force, and which brings all the major players on board for both emission reductions and finance. And we should continue to fight on for final agreement to a treaty - a binding treaty. To make that happen, we need to join all our forces in the weeks remaining to Copenhagen.
We have just shown that we can, by decisive joint action, agree on a treaty that has proven elusive for a very long time. That was the other major result of the European Council: it lifted the last political hurdle to the final ratification of the Lisbon Treaty. Now we can look forward with confidence because, as Prime Minister Reinfeldt said, the Lisbon Treaty will be in place at the start of next month. In fact, the Commission is working on its implementation. Today, the Commission has launched a consultation on the Citizens' Initiative as a first, concrete step.
I would like to pay tribute to Prime Minister Reinfeldt for his sure touch in bringing this ship into port. The Swedish Presidency has done very remarkable work in bringing this final consensus to the European Council. But now we have to complete the task of transition. The focus is, of course, very much on the filling of the new posts.
It is not for me to comment on the candidates for the Presidency of the European Council but, as Commission President and looking at the institutional matters, I very much hope that Heads of State or Government will select the personality that can provide effective leadership to the European Council - a President with a strong European commitment that can give consistency over time to European Council activity, both internally, so that priorities can be set over a longer timeframe and not just for six months, and externally, so that on common foreign and security policy, we send coherent messages to our international partners.
I am committed to working in tandem with this President of the European Council because that partnership will make all the difference. We need to pull together at the level of Heads of State or Government the common foreign and security policy on which the President of the European Council will represent the European Union at this level. We also have to put together all Community competences - from the economy to trade, from enlargement to development, from energy to justice - where the European Commission President represents the European Union according to the treaty. I am committed to making this partnership work in the interests of a strong and effective European Union at home and globally.
That is obviously also true for the High Representative. Here, I confess to a particular interest because that High Representative will also be one of the European Commission Vice-Presidents. On a very pragmatic level, because the nomination of the Vice-President/High Representative, and the other proposals by Member States for the Commission, will allow me to pass to the phase of finalising the next College and attributing portfolios. On a political level, because I am convinced that this High Representative/Vice-President, supported by a strong External Action Service bringing together European expertise in intergovernmental diplomacy with our Community competences, can mean a real step change in the effectiveness of our external action.
This brings me to the Commission as a whole. I want a Commission composed of competent and committed Europeans, a Commission that is ready to take all its right of initiative. I am working in my final discussions with Member States to ensure that this is the case. I have asked Member States to come forward with names, including women. Then it will be for me to decide on portfolios. Portfolios are not attributed to countries but to persons that are committed to our European project.
I also want to have a Commission with a strong democratic mandate. That is why I am determined to give full respect to the hearings process in this Parliament. The delays due to the treaty have given us a common challenge. We must not delay the arrival of a new Commission, but we cannot short-cut the hearings. I look forward to discussing how to handle this issue in the Conference of Presidents next week.
The Lisbon Treaty will enable us to deliver better on citizens' expectations - but whether we use the opportunities it offers will be, first and foremost, a matter of political will. The treaty gives us the capacity to act but we need the willingness to act together.
That brings me back to the beginning of our afternoon. The Europe represented here today - a Europe united in freedom and solidarity - would not have been possible without the commitment and the dedication of people who made extraordinary things happen 20 years ago. We need to rekindle this flame. We need to have the spirit of 1989. If we show the same dedication and commitment, I am sure we will succeed.
Mr President, ladies and gentlemen, the Treaty of Lisbon has been ratified by the 27 Member States of Europe and has an obligation to produce results.
It has an obligation to produce results with regard to the institutions and, in particular, to the swift creation of positions of responsibility. It has an obligation to produce results with regard to climate change and energy. And, last but not least, it has an obligation to produce results with regard to the economic recovery.
With the signature of the Czech President, the process of ratifying the Treaty of Lisbon has finally come to an end. My thanks to Mr Reinfeldt.
The Group of the European People's Party (Christian Democrats), which has very much left its mark on this treaty, is naturally satisfied with this development, but it is now time to stop monopolising the European public debate on the institutions, which are merely a tool with which to serve political ambitions, and to focus on those ambitions instead.
That is why my group is asking you, Mr Reinfeldt, to do everything it takes to obtain an agreement as quickly as possible on the names of the Council President and the High Representative, and that is why my group is asking you, Mr Barroso, once the Member States have nominated their candidates, to divide up their responsibilities as quickly as possible before they are questioned by the European Parliament in hearings, which we also want to be as in-depth as possible.
I will not be telling you anything new, Mr Reinfeldt, Mr Barroso, when I say that the debate on the profile of these candidates is of interest only to the Brussels microcosm.
Once again, what do our fellow citizens want? They want their unemployment, credit and training problems to be solved; they want some pleasant surprises to come out of the Copenhagen Summit on climate change; and they want us to ensure that the winter of 2009-2010 is not marked by gas shortages that put half of the continent in an impossible situation.
Therefore we, the European institutions, here as I speak, and especially you, Mr Reinfeldt, have a duty to get the Europe train moving at high speed, not have it continue to stop at every station!
Everyone knows, in this House, the difficulties involved in the task, the difficult balance that you have to find between the political tendency, geographical origin, concern for equality and receptiveness of the candidates. However, it is your duty to finalise an agreement at the Council as quickly as possible, just as it is the duty of Parliament and of the parliamentary groups to give their verdict on these decisions responsibly and in accordance with the European general interest. Once again, I hope that this will be one of the success stories of the Swedish Presidency, but for this to be the case, we must act fast, very fast.
Presidents, ladies and gentlemen, even more urgent than the matter of the institutions is that of climate change, with the Copenhagen Summit being just a few weeks away. I want above all to commend the responsible attitude of the European Council which, at the same time as reaffirming its commitment to make the fight against climate change and the reduction of CO2 a quantified and planned objective, expects our partners to commit themselves with the same determination.
It would be by far the wrong tactic for Europe to lay all its cards on the table before Copenhagen and to let its US, Chinese, Indian and other partners call the shots. The United States, China and India are today global powers that must also assume their responsibilities. Europe is assuming its responsibilities, but it cannot do this for the planet by itself. A political agreement will not suffice in Copenhagen. What counts are the quantified commitments made by the states.
Ladies and gentlemen, I began by talking about the obligation to produce results. This obligation concerns, first and foremost, the economic recovery and employment. The two are linked. Even if we are starting to see signs of small-scale growth returning, it is all about knowing whether the economic recovery will be accompanied by jobs, and if that recovery is built on solid foundations and, in particular, on a market that is at the same time open, regulated and non-protectionist.
Those are the real concerns of Europeans, and this must be the number one concern of Europe and of its Member States, beyond the day-to-day administration problems. As we have seen today, 20 years ago it was determined men who succeeded in bringing down the Wall. I ask the same of you, Mr Reinfeldt: shake up the Heads of State or Government!
Mr President, Mr President-in-Office of the Council, Mr Barroso, perhaps it is a coincidence - although a happy coincidence - that this debate is being held immediately after the speech by Václav Havel, a man who has reminded us how important this process was twenty years ago. I was born just a few kilometres west of the Iron Curtain, but it could just as easily have been the other way round. At that time, I was in the Soviet occupation zone and I saw the Hungarian refugees of 1956, the refugees from the Prague Spring in 1968, such as my fellow Member, Libor Rouček. I see in the Treaty of Lisbon an extension of this process that is bringing Europe together.
It was probably not the intention of Václav Klaus to complete the ratification in precisely the month in which we are celebrating the 20th anniversary of the fall of the Berlin Wall, but it is a happy coincidence that this treaty attains de facto validity right now, even if it does not quite yet have legal validity.
We now need to take decisions with regard to people. I do not envy you this task, Mr Reinfeldt. However, I do have a request or a question for you: are you prepared, in your talks with the Heads of State or Government in the next few days, to ensure that in this Europe, we also attain something close to a geographical balance that is representative of the new Europe? Are you also prepared to ensure a stronger representation of women, perhaps? I am not just saying this on account of Mrs Malmström and Mrs Wallström, who are sitting here. Can Europe today afford to have top positions - and I am speaking to my own group too - in which so few women are represented? Is that the image that represents Europe to its people today? The President of Parliament has already mentioned this. You are not, of course, to blame if this does not happen, but I ask you, at least during the talks, to point out that we need a better geographical and, above all, a better gender balance in Europe in order to show that we represent the whole of the European population.
You mentioned the High Representative. Are you prepared, Mr Reinfeldt, to also ensure that it is made clear that, when you nominate a High Representative, he or she will not assume full duties until ratification has taken place or there is a decision of this Parliament? I know that there will, of course, be a gap in time, but it must be clear that, in his or her joint role as Vice-President of the Commission, the High Representative requires approval by Parliament. We will need to be very careful and conscientious in giving that approval. We need to make it clear that, particularly in this area, we will perform our duty and, Mr Barroso - I believe we can promise you this - although we want to carry out these hearings properly and carefully, we also want to reach our decisions as quickly as possible, as the citizens of Europe demand that we work and come to decisions quickly rather than spending months discussing various people.
The last point that I want to touch on is the financial crisis, which you have mentioned, because that is also something that causes us great concern. You rightly mentioned unemployment, which is also set to rise further. You also said that we cannot withdraw the support measures while we still have unemployment on this scale, as the citizens also expect us not to accept as high a rate of unemployment as we have now in this new Europe.
There is also the debate about the financial transactions tax. I know that it has already been assigned to others five times, but it is probably also an important debate to show that we are serious about the control but not because we now want high tax burdens. However, we need to make it clear that we want to use all of the instruments to help to stem speculation and that, above all and in order to prevent a new crisis, resources are available to help those banks that, in spite of this, still get into difficulty. We need to send out clear signals in this regard.
The head of Goldman Sachs recently said - and we need to let these words sink in slowly - 'I am just a banker doing God's work'. That is surely a particularly cynical and perhaps blasphemous statement, but it shows the sort of mentality that many of these people have. They are speculating in the name of God, to put it bluntly. We do not want to claim that it is God's work that we are doing with our financial regulation, but rather it is work for the people, to protect the people of this continent from unemployment and speculation, and that is what we need to do. I hope that you will still be able to send out clear signals along these lines throughout the remainder of the Swedish Presidency.
Mr President, I would like to begin by congratulating Mr Reinfeldt, and Mrs Malmström too, of course, on the ratification of the Treaty of Lisbon. It should be stressed that it is thanks to your determination that this was made possible; it is thanks to your sense of compromise that we finally achieved it. For there were many pessimists, including in this Chamber, who thought that we had to wait for the UK elections, or even stop waiting for the ratification of this treaty altogether. It is therefore thanks to you, and I thank you on behalf of everyone for the work that has been done. This means that almost 10 years of work are thus being crowned with success.
I also wish to thank you for today's debate, for having agreed to a debate with the group chairmen on the profiles of the High Representative and the President of the Council and on the structure of the Commission, because this will be the only debate on this issue. Nothing else is really being done transparently, I must say! We read many things in the press, and it is a good job that we still have the press to learn a little of what is going on, but I believe that, in future, we will have to think about how we can bring some transparency to a process that is extremely important for the European Union.
I am going to give my opinion on the various nominations, addressing the different points in a slightly different order.
I am going to start, Mr Barroso, with the structure of the Commission, because that is the most important thing as far as Parliament is concerned. It is our responsibility, well, it is your responsibility, but it is in association with you that we must take decisions. It is we who supervise, whereas that is not the case with the President of the Council.
What we are asking you to do for the first time, in your proposals, is to use clusters when dividing up the responsibilities. What we are proposing is that you in fact create four clusters, or groups, of Commission portfolios: external action, obviously, then innovation, climate change and sustainability, followed by everything to do with financial and economic justice, and, lastly, internal affairs.
This is absolutely necessary. Why not install vice-presidents who would really take the lead, who would take responsibility for each of these groupings, which seem to result from the common sense shown within the Commission? This style of organisation would have the advantage of further improving the Commission's work under your presidency. On the other hand, there also has to be a balance as regards female representation within the Commission. I believe that it is also a concern of yours to have candidates who offer this possibility.
With regard to the second point, Mr President, namely the post of High Representative, the most important thing is that we have someone who has the will to conduct a consistent CFSP policy and consistent Community policies, someone who also defends human rights and who makes this a part of every task that he or she carries out. And, finally, we must have someone who believes in a powerful European External Action Service. Those are the three key elements that characterise this figure. We need someone who really believes that CFSP and Community policies must be integrated - which makes perfect sense, given that that person will also be Vice-President of the Commission.
I now come of course to the third nomination, the one most spoken about, the one that is, let us say, the most attractive of all, namely the President of the Council. Mr Reinfeldt, my group has three opinions to voice on this issue. They are simply opinions, since it is the Council that will decide. Fortunately, however, Parliament can give opinions and can do so openly.
Firstly, this role must be that of a chairman, rather than a president, to use those two English words. Next, it must be performed by someone who believes in European integration. After all, to be elected Pope, one has to be a Catholic! Thus, if we now elect a President of the Council, we have to choose someone who believes in European integration, not a sceptic, as is sometimes the case ...
Finally, in order to be sure of the person's firm belief in European integration, he or she has to believe in the Community method. It is the Community method that drives Europe forward, not governmentalism! Governmentalism is a concept of large countries, even though there are, fortunately, large countries that do not believe in this intergovernmental method. It is the Community method that the President of the Council must defend.
I have one last point to make by way of conclusion, Mr President: I naturally call for Mr Reinfeldt to find a consensus within the Council, and for the pro-European coalition that exists within this Parliament to be reflected in the nominations and the division of the various roles. Therefore, what we want is indeed a compromise, but one that also reflects the composition of this pro-European alliance that drives Europe forward within this European Parliament.
Mr President, Mr Reinfeldt, Mr Barroso, I believe that it is precisely the recollection of the historic events of 20 years ago that has now allowed us to see the wrangling over how to implement the options after ratification of the Treaty of Lisbon is a critical light. Václav Havel's splendid words and his ideas about Europe, on the one hand, and the petty disputes over staffing that went on in the background during the last Council, on the other, do not go together, somehow.
In my view, it looks, at the moment, like the relief over the ratification of the Treaty of Lisbon after almost ten years is giving way to concern about whether or not it will all be undermined in the governments of the Member States. However, what we actually need to strive for - particularly given how strongly we applauded Mr Havel's speech - and what we actually need to achieve is to agree that we need strong men and women to be appointed to the top political positions in the European Union and that individual interests, including the interests of the countries that are actually opposed to stronger integration, should take a step back.
Mr Reinfeldt, I am not yet able to congratulate you, because, as yet, there is no convincing sign of these strong men and women at the head of European politics.
The huge praise that various speakers have expressed for what we have achieved in the run up to Copenhagen is also something that I, unfortunately, cannot go along with. I have just returned from the last United Nations preparatory conference in Barcelona and, as confirmed in the summit here in Brussels, we are going to Copenhagen with ever decreasing expectations.
It is wrong that Europeans have now adopted the stance that we have actually already done everything we can and now it is up to everyone else. If we look at what the Europeans have actually already done in terms of an efficient climate policy for reducing CO2 emissions, what has actually been achieved, the reduction targets we have set, the legislation in our climate package, none of that is sufficient to achieve the two-degree target that is constantly talked about. Everyone knows that, even at an international level.
If the Europeans now start to question whether we really want a legally binding agreement, it will call into question a process that, under the aegis of the United Nations, has been supported by many Europeans for many years. I think you need to think carefully about the announcements you make as you go to Copenhagen. There is always one concern at the back of my mind: it is frequently said in this House that sustainability strategies, resource efficiency and climate protection should be the new paradigms for European economic and industrial policy. Mr Havel also received a great deal of applause for this. I have the impression that Europeans - as often as they emphasise this and as much as they like to applaud it - have lost all faith in these future-oriented jobs during the economic crisis and that, therefore, precisely during this economic crisis, they are casting aside the successful strategies for creating new jobs and the markets of the future. This causes me serious concern. The economic crisis is the worst justification for not taking ambitious measures to protect the climate. Climate protection and economic development are actually two sides of the same coin. However, that is not at all evident in the European decisions being taken in the European Council.
on behalf of the ECR Group. - Mr President, may I first congratulate the Swedish Presidency on progress at the recent summit in developing the European Union's position on climate change. Tackling climate change is one of our highest priorities and is the kind of issue where we expect and want the European Union to take a strong lead. The balanced and measured agreement on financing arrangements is very welcome and places the Union in a strong position as we work towards Copenhagen.
But I must mention the debate that now seems to dominate Europe's agenda: the appointments of the President of the European Council and the High Representative. We should start by defining clearly their scope and nature, and then we should establish the qualities and experience of the people needed to fill them. Surely it is logical for the European Council to invite formal nominations and to hear candidates, perhaps including Mr Verhofstadt, ahead of the decision.
Instead, the discussion is degenerating into a shabby debate between government leaders who appear only to be interested in sharing out jobs amongst themselves, be it from small or large countries, north, south, east, west, Left or Right, and not whether someone is actually the best candidate to take the responsibilities.
What is worse, some have even tried to divide the European Union into two classes of citizenship by saying that only individuals coming from a Member State in the Schengen area and in the euro area should be eligible. That, I am afraid, is discrimination which is unacceptable, and this on a day of history when we remember all those who have fallen in warfare and in a week when we have remembered the horrors of Kristallnacht and the tragic events which followed, and where we have celebrated the achievement of all those who contributed to the fall of Communism, in Poland, where it began, in Hungary, in the Baltic States, in countries throughout Eastern and Central Europe and, of course, ultimately in Berlin.
It is right to fight for freedom and values for all, not big jobs for the lucky few.
Mr President, the Treaty of Lisbon has been ratified by all 27 Member States. Many will be celebrating this as a great success, but my group will not be joining in these celebrations. I have stated the reasons for this many times in this House and I do not intend to do so again.
Unfortunately, the fact that the Charter of Fundamental Rights will not apply for the citizens of three Member States gives me doubts about the EU's great progress in the protection of fundamental rights. I mention this specifically in view of our celebratory sitting today and Václav Havel's speech. However, precisely because the Left in Europe wants a social, peaceful and environmentally sustainable European integration, we will also continue to use the framework provided by the treaty for this purpose. We have done this up to now, and we will continue to do so.
In this connection, I can only welcome the fact that the European Parliament will now have more rights. Amidst all the rejoicing, the Heads of State or Government would also have been well advised to use their recent summit for more tangible policies. The greatest challenge facing the world is climate change. In the run-up to the world climate conference in Copenhagen, the European Union has, unfortunately, lost the leading role that it had set itself. For one thing, the substance of the commitments to reduce CO2 emissions does not correspond to what is actually needed. Moreover, it is unacceptable that the EU Member States quite clearly want to avoid their financial responsibilities, even though this is a situation where we cannot afford to delay our action.
It is not about whether Sweden will soon become a great wine-growing region - although I do not begrudge you that. It is quite simply about survival and, incidentally, also about peace in our world. Climate change is already causing poverty and hunger and forcing millions of people to flee from their homelands. Everyone in this Chamber has surely spoken at one time or another of global challenges that cannot be overcome at national level. Climate protection, peace and combating poverty are just such challenges. If the European Union does not act in a consistent and exemplary manner in this regard, it will lose its acceptance as an international player.
on behalf of the EFD Group. - Mr President, the new post of President of Council, with which everyone seems to be fairly obsessed, is an appointment for two and a half years only and has very few defined powers. So somebody should tell Tony Blair not to get too upset if he does not get it!
After Lisbon, the true Holy Roman Emperor of the 21st century - the Charlemagne of our times - whose writ extends farther than that emperor's ever did, is, of course, the President of the Commission, our very own Senhor Barroso. And I say this despite Senhor Barroso's comments on partnership.
However, it is rather different for the new High Representative. There is a big budget to open new diplomatic missions, and I must point out that the existence of the post of EU High Representative threatens the permanent seats on the UN Security Council held by the United Kingdom and France, too, Monsieur Daul.
However, the big problem facing the nation states of Europe is not too few diplomatic missions but too many unemployed. Members here have celebrated the 20th anniversary of the fall of the Berlin Wall - and rightly so. But now we have a new Berlin Wall, not on the frontiers of nations but within nations. This wall is between the professional politicians of the political establishment and the people.
It is a bit too late to be asking for transparency now, Mr Verhofstadt. There are those of us here who will continue to speak for the people and to speak out against these institutions which, as the EFD Group has said before on several occasions and will do so again, are short of democratic legitimacy.
(DE) Mr President, democracy needs a revolution, and it is never wrong, Mr Dartmouth, to speak out in favour of transparency, Mr Verhofstadt. You in particular, in the Swedish Presidency, could be a shining example of this and actually tell us what is going on in the horse trading for the top posts that is completely unworthy of the European Project and also - Mr Barroso could lead the way on this - with regard to the appointment of the commissioners. Germany and Austria are a poor example in this regard, but so, unfortunately, are others.
There are qualified people sitting in this Chamber, but they have no chance of being accepted. Please, now that the Treaty of Lisbon has been adopted, be courageous and honest and admit that we need much clearer, transparent decision-making structures for the Commission and for the top posts. With so much expertise, it has to be possible to find good people in the European Parliament rather than gathering them from some province or other.
President-in-Office of the Council. - Mr President, I thank the honourable Members very much for their many valuable comments and questions.
As someone stated, it has taken quite a while to get 27 Member States to ratify. We have been discussing this treaty for many years, and I am always surprised to find that I then get questions on how quickly we can stop living after that constitution, because I must base my work on the treaties. It has been defined there that the decisive bodies for the Council President are the Prime Ministers and Heads of State of Europe. That is actually what has been put into the treaties.
Added to that, a problem which is obvious to me is that most of the people that are mentioned are current Prime Ministers of different European countries. It is actually a tense matter to portray oneself as a candidate for a job you might not get, sending a signal to the people that you are leaving the country and then coming home again and saying, 'Well, I am still here!' I think we should respect that this is a factor when it comes to this issue.
On the High Representative, you will have much more transparency, much more discussion, because that will be part of the Commission, part of a decision taken after hearings inside Parliament. Although, to answer Mr Swoboda, it is clear in the treaty coming into force on 1 December that the High Representative goes directly into his or her new job, but has to be part of the Commission approved by Parliament.
This is, of course, complicated but, just to state the obvious as I said the last time, it was never meant to be the way it has now turned out. This was supposed to already be in place before the Swedish Presidency. It is a much lengthier process than anyone could foresee.
On the issue of balancing, because this is something that I also hear, I have just today had the first round of consultations with my 26 colleagues. The problem is that it is a lot of balancing for only two persons. You mentioned geography and gender, but the number one balancing that I am listening to is between Centre-Left and Centre-Right. There is a lot of balancing to do, and I would have liked more positions to be able to satisfy all the criteria that have been mentioned here. To say the obvious, it is not that we are not trying to find the best possible balance.
As I said, this will be next Thursday at our summit meeting with an early dinner to meet all your requests for as quick a process as possible. That is what we have been trying to do. There were comments on who is taking this decision. It takes a little while just to consult everyone. We are now EU-27. Full consultation with my colleagues involves two days' work - this is fantastic, but it takes time.
On climate, I agree with Rebecca Harms that Europe is not doing enough. I also want to remind you that we have foreseen a situation where we need to increase our efforts in Europe within legally binding targets, but there is a need for conditionality. This reflects the views of many of my colleagues. They are very precise that, if we should go even further in Europe, we also need the same kind of commitments from other parts of the world.
I welcome country- or nation-based decisions which have gone further. We have many examples of that. My country for instance, Sweden, has taken a national target of a 40% reduction until 2020, and this is true for Germany as well.
We need to do more - and we are not the ones asking to dilute the decision we need to take in Copenhagen - but a lot of work needs to be done to get others to move. As I said, I am back from my travels to India and the United States, and am going to China later in this month, and we need leadership agreement to get this going. That is the tough thing with this. It is a global challenge in a world where we do not have the kind of global leadership or decision taking that we have in the European Union. It is therefore much tougher to deliver but, at the same time, we need to do it.
The European Union, as you know, only accounts for 13% of global emissions. We cannot solve this on our own: we also need commitment from others, especially the major emitters, and they are the ones who seem to be raising their hands and saying we want to be outside of the agreement. That is not possible, as we could never then deliver on the 2 °C target.
Finally, during the Swedish Presidency, we will now try to push through the better supervision of the financial market that is needed to get better functioning financial markets for the future.
We will also start discussions that will continue into the Spanish Presidency on competitiveness, on how to get better functioning labour markets, and on how to get out of the crisis once we see clear signs of recovery. This, then, is a balance between learning from the problems we had and creating better-functioning financial markets, but also the discussions and the decisions needed to get better competitiveness and better-functioning labour markets here in Europe.
President of the Commission. - Mr President, I would like to comment briefly on some of the issues that were directly put during the debate.
First of all, regarding climate change, let us be clear. The European Union is committed to a binding treaty. We have been committed to the Kyoto Protocol and have ratified it. All of our Member States have ratified Kyoto, and we are in favour of a binding treaty for the future. If there is anyone who does not want a binding treaty, it is not the European Union.
But the reality is that some of our most important partners are simply not ready for it, so there are two possibilities. One is to insist on something that we know is not going to work, another is to try to have the most advanced and ambitious outcome at Copenhagen. I believe it is still possible, and we will fight for it. To have the most ambitious possible agreement at Copenhagen and - at least for the European Commission, and I am sure the Heads of State or Government agree - we will remain committed to a binding treaty that sets clear targets for the developed countries and clear actions for the developing countries, including the fast-growing, big emerging economies that also have a responsibility to share. We also need to provide funding to the developing countries - especially the poorest and the least developed countries - because we know very well that, without that support, they will not be able to make the adaptation and mitigation efforts that are needed.
(FR) With regard to the institutional question, let us be totally honest with ourselves. We are now on the eve of the entry into force of a new system that is extremely demanding.
Most of us have fought hard to have this treaty, over many years, at least nine years! After Nice, we wanted a more ambitious treaty, and now we must implement it. It is complex, because our Union is complex - it is a Union of Member States, a Union of citizens.
The most important thing, however, is precisely respect for the treaties. We are a Community based on the rule of law, and the day that we fail to honour our commitment to show full respect for the treaty will definitely be the day that we fail in our duties.
That is why it is crucial in this transition - and when the new treaty is implemented - that respect be shown for the treaties and for the powers of each institution: the powers of Parliament, of course, the powers of the Council, and the powers of the Commission.
I myself am one of those who believe that Europe stands still when one institution uses its power and its authority against the others. I believe that it is a mistake to act in that way. I believe that institutional jealousy is a characteristic shared by mediocre individuals. On the contrary, I believe that we will be stronger if we strengthen one another. I believe that it is entirely in our interests to have a strong European Parliament - and the Treaty of Lisbon gives it increased powers - but also to have a European Council with a consistent and coherent leadership over time, and a strong Commission.
Moreover, in accordance with the treaties, and I cite the Treaty of Lisbon - because we talk about it all the time, but we need to read it sometimes too - Article 17 of which states that it is the Commission that 'shall promote the general interest of the Union and take appropriate initiatives to that end. It shall ensure the application of the treaties, and of measures adopted by the institutions pursuant to them.' In other words, it is the Commission's job to verify whether or not the treaties have been applied, including during this transition. This is a power that the treaty gives to the Commission and which the Commission will, of course, exercise within the scope of its responsibilities.
That being said, it is important to work on a partnership basis in order to strengthen the European institutions. If we do not have institutions that work, what will happen? The Member States - especially some Member States - will tend to take their own decisions outside of the institutions. Is that what we want? I do not think so. We want decisions to be taken within the institutional framework, within the framework of a Community based on the rule of law, and this is what I would like to say to you very frankly and very sincerely: let us mutually strengthen our institutions.
We have heard today the extraordinary plea made by Václav Havel. It is extraordinary, but as Jean Monnet said, nothing is possible without men; nothing is lasting without institutions. We now need to put in place strong institutions, and that can only be done in this spirit of partnership. That is why, among other things, I wish to thank you for your suggestions concerning the organisation and structure of the Commission. Like you, I am very attached to the Community method and to the treaty, which provides for a clear division of responsibilities. Under the treaty, the responsibility for the organisation of the Commission falls to its President, and I have no intention of renouncing it.
Therefore, when I present the Commission, I will do what all modest authors do: I will thank all those who advised me, while assuming full responsibility for the final product. Today, I have heard some good and interesting suggestions, but the crucial point to understand is this: each of us must exercise his or her responsibilities coherently with the other institutions, while showing, of course, the greatest possible consideration for the European general interest.
(ES) Mr President, the President of the European Commission was saying that he congratulated Mr Reinfeldt on having brought the ship safely to harbour, the ship in question being the Treaty of Lisbon.
Two years ago, in this House, I was saying that I was afraid that the Treaty of Lisbon might end up like the fish in The Old Man and the Sea, Hemingway's novella, which, after a long battle, arrived at the harbour almost as a pile of bones. Well, I can see that the Treaty of Lisbon has not arrived at harbour as a pile of bones, but that its essence is still there. Thank you, Mr Reinfeldt; thank you, Cecilia.
I must say, however, that I believe that what you have done, in seeking the agreement with the President of the Czech Republic, is right. Many of us in this House were troubled by the behaviour of the President of the Czech Republic, but there is a Spanish poet who says: 'after everything, everything has been nothing'; in the end, the important thing is that the treaty is in force and that now we are thinking about the implementation of the treaty.
Mr Barroso, it is not my intention either to give you any advice on how you ought to form your Commission, partly because I respect the autonomy and independence of the President of the Commission, who has received a substantial vote asking him to do this. When you present your college of Commissioners and the division of responsibilities, we will tell you whether we are for or against, but today, you have our full support.
Neither do I intend to give any advice, clearly, to the President-in-Office of the Council, but, if you will permit me, I would like to point out to you something that happened during the work done on the constitutional treaty. In the first draft, which created the post of the President of the Council, there was a proposal that this Council President should be a prime minister who had been in office for at least two and a half years (as a joke, Mr Reinfeldt, we called it the 'Bruton clause', after John Bruton, because John told us that he had been prime minister for two years and seven months, and therefore would be eligible for the post). However, we later removed this condition - Mr Duff remembers - and we removed it because in this Parliament, we were asked what there was in the DNA of a prime minister that was not possessed by other mortals' DNA. Why must the President of the Council be a prime minister?
Mr Reinfeldt, you should rather seek out the person who can best represent moral authority, who can be the broker of agreements in Europe. In order to do this, we have given you a tool, Mr Reinfeldt: it is the fact that the election of this President of the Council does not have to be unanimous, but may be by qualified majority.
Therefore, consensus is desirable, if it is possible; if not, use the qualified majority to seek out the best President of the Council.
(SV) Mr President, I am pleased that the Swedish Presidency has abandoned its desire to push for quick moves to exit strategies, which would risk making the high rates of unemployment a permanent problem in Europe. However, I am concerned that more and more people are warning that the climate summit in Copenhagen will not be the success that so many have hoped for, and this has been reflected in many of the speeches in this debate and the questions put to Mr Reinfeldt.
This pessimism is also evident in the conclusions from the last Council meeting. Admittedly, the Council confirms that the developed world must reduce its emissions by 80-95% by 2050, but if we are to succeed in doing this, ambitious commitments are needed in the very near future and, to achieve this, we must resolve the issue of the financing of the measures in the developing countries. It is those countries that have contributed least to climate change that will be affected most by it and if we do not resolve the issue of financing, we will not get a climate agreement either.
What promises is the Council making, then? Just as Mr Reinfeldt said here today, the EU has promised to make a reasonable contribution. In my view, this is an anticlimax. Would it have been possible to decide that the EU would not make a reasonable contribution? In my opinion, it is like starting to knit a glove and not getting any further than the thumb. The Commission has proposed aid in the region of EUR 5-7 billion during the first three years. The Council is choosing to take account of this and I find it very difficult to see it as a commitment of any value.
I think this is worrying. Certainly, there are problems with the US and China and with other countries' ambitions, but there are even greater problems with the EU's position and our own ambitions. It should be possible to put this right, and if Mr Reinfeldt had seen fit to remain here, I would have liked to have asked him how the Swedish Presidency intends to acquire a stronger mandate ahead of the Copenhagen Summit, because this must not come to nothing.
(DE) Mr President, the Treaty of Lisbon, which, fortunately, has entered into force, will give us more democracy and a hearing procedure for the High Representative. All of the commissioners come here, first so that we can listen to what they have to say and then so that we can subject them to scrutiny, and rightly so. However, the President of the Council does not undergo a hearing here, nor is he subject to scrutiny by us or by any national parliament.
His position is badly designed from a democratic point of view. He cannot be the political President of Europe, he has to be no more than an honest broker between the different interests of the Member States in the Council, and the minimum requirement for his appointment is that there is a consensus in the Council. As Mr Verhofstadt has just said, when choosing a pope, we choose a Catholic, when choosing the President of the European Council, we choose a European, in other words, someone who believes in the European ideal. I think that is absolutely right. We need someone who can put the 'European' back into the European Council.
If this debate - requested by the Group of the Alliance of Liberals and Democrats for Europe - had not taken place in Parliament, we would all have only discussed this matter in the media or in the corridors. I believe that transparency is necessary for the forthcoming appointments.
To Mr Reinfeldt I would like to say:
This is not just about balancing Centre-Left and Centre-Right; this is about balancing the Centre, the Left and the Right.
(FR) Mr President, climate change has already caused 300 000 deaths, and inaction, for us, is a crime against humanity.
We know that this is an emergency, we know that there is no plan B, and yet, today, the negotiations are at a standstill. It is easy to say that it is the United States' fault, but we believe that Europe is also hugely responsible.
Europe is unfortunately no longer, as the Prime Minister claims, the leader in the climate-change negotiations. Extending Europe's current commitments to the entire planet means having 4 degrees of global warming by the end of the century, 4 degrees of global warming! That is unacceptable, and it will no longer be enough, as President Barroso is also claiming, to hide behind the legislative character of this commitment alone.
Independent studies show today that Japan, Norway and Switzerland are ready to make greater efforts than Europe. With regard to the emerging countries - China, South Africa, Brazil and Indonesia - they too are making commitments domestically that go beyond what the scientific community is asking of them.
If there is one lesson to be learnt from Mr Havel's speech, it is how to be modest and how to be realistic. Let us stop pretending that everything stands still outside Europe, that the world has not changed since Kyoto, and that Europe is always far ahead of the international community. In refusing to take account of the requests of the European Parliament and, in particular, of its Committee on the Environment, Public Health and Food Safety, the Council has assumed responsibility for something very serious: failure at the Copenhagen Summit.
It is not too late; Europe can resume its leadership by immediately increasing its reduction target to 30% and by granting at least EUR 30 billion in aid to the countries of the South. In so doing, we will lead the countries of the South and force an agreement out of the Americans.
(PL) Mr President, the outcome of the Council in October is a good basis for placing restrictions on the completely unrealistic measures Europe is being expected to take in the area of climate change.
The action we take in the area of climate change should be made conditional on efforts made by China, America, India and Brazil. The contribution we pay towards clean technologies in developing countries must not ruin our own economy. Let us remember that it is, in fact, economic growth which gives us the opportunity to finance the technological changes which are of key importance for protection of the environment.
The breakdown of the contribution in the European Union itself must not give rise to a situation in which countries which use large amounts of carbon to generate energy pay twice for the same emissions - once under the emissions trading system, and a second time as part of the support for clean technologies around the world. If we do not take this point of view into consideration, we will weaken Europe's position in this debate.
(IT) Mr President, ladies and gentlemen, a few days ago, a serious ruling by the Strasbourg Court created a very deep wound - on which the European Commission has expressed itself far too cautiously - by banning the Italian state from displaying crucifixes in classrooms. The issue is not so much one of religious principle as one of the principle of freedom: this was a grave violation of the principle of subsidiarity.
Now, if this is an indication of what is to come, there is reason to fear how this issue will pan out with the adoption of the Treaty of Lisbon: are we sure that this dangerous path of having a European law that suppresses and rides roughshod over the Member States' laws will not be pursued? This is a danger that we must guard against. The Commission should have reacted much more firmly, not least because of the unanimous protest - today there has been a cross-party meeting of the Italian political parties represented here - which represents the sentiment and the depth of feeling of our people towards this belonging, which is metapolitical, metareligious and cultural, in the sense of a great philosopher, who taught us with the important words, 'we cannot say we are not Christians'.
The issue of the nominations is very important. Consequently, today, we are reading in press reports rumours of meetings; we do not even know whether there will have to be an extraordinary meeting in Brussels. I do wonder about something, however: studying the names that are circulating - for example, Jan Peter Balkenende, David Miliband and Herman Van Rompuy, to name but three - can it be possible that no one has noticed that all three regularly attend meetings of both the Bilderberg Group and the Trilateral Commission? I believe that we must establish principles of transparency, which are so often spoken about by our institutions, and we must ask these people clearly whether they are candidates representing their countries and their political parties, or representing secret groups that meet behind closed doors and take decisions over the heads of the peoples.
(ES) Mr President, now that the worries generated by the approval of the Treaty of Lisbon have been overcome, it is time, in my view, to think about the way in which we should, in future, handle the nationalist attitudes that do so much to hinder European integration. My view is that these obstacles cannot be free of charge. With a cool head, it is time to think about the possible measures that will need to be taken in the days and years to come.
This simple MEP wants a President of the Council in the future who is a man, or, better, a woman who supports European federalism, uses the euro, is located in the Schengen area and identifies and agrees with the Charter of Fundamental Rights of the European Union.